DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
As directed by the amendment dated 05/10/2021, claims 1, 8 and 15 have been amended, and claim 5 has been cancelled.

Election/Restrictions
Applicant's election with traverse of Group I (device/system claims) in the reply filed on 05/10/2021 is acknowledged.  The traversal is on the ground(s) that the claims, as currently amended, do not lack unity and are distinguishable over the prior art of Daugherty et al. (US PG Pub. 2011/0087318).  This is not found persuasive because the claims are not distinguishable over the prior art of Daugherty et al. since the prior art teaches all the structural limitations set forth in independent claims 1, 8 and 15, as currently amended; specifically the prior art teaches a main body graft (120) with a channel (130) formed on/within a wall of the main body graft, wherein the channel is disposed between layers (132 & 134) forming the main body graft, illustrated in Figures 1B-1E ([0033] - [0036]).  Thus, the requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/10/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 recites the limitation “the first side”; there is insufficient antecedent basis for this limitation in the claim.  In order to overcome the rejection, it is suggested claim 14 depend from claim 13, instead of claim 8.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation disclosed in claim 12 can be found on the last line of independent claim 8. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent 

Examiner’s Note
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daugherty et al. (US PG Pub. 2011/0087318), hereinafter Daugherty.
Regarding claims 1, 8 and 12, Daugherty discloses a device/system comprising a branch portion (700) comprising a stent graft, illustrated in Figure 7 ([0032], Last 3 Lines & [0061]); a main body graft (120); and a channel (130) formed at least partially on/within a wall (136) of the main body graft (120), the channel defining a passageway (130) for receiving the branch portion 
Regarding claims 3 and 10, Daugherty discloses the device/system of claims 1 and 8, further comprising a stent (122) configured to support the main body graft (120), wherein the channel (130) is adluminal with respect to the stent (122), illustrated in Figures 1B-1E ([0034] - [0036]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty.
Regarding claims 6, 7, 13 and 14, Daugherty discloses the device/system of claims 1 and 8, wherein the channel (130) is located on a first side of the main body graft, illustrated in Figure 1C; and an embodiment illustrated in Figure 11 teaches a main body graft, having a channel/side brand portal, which has a first side and, an opposite, second side, wherein the second side includes a plurality of pleated portions (900), and the first side is substantially not pleated; the pleats allow the main body graft to be highly conformable, thereby permitting the graft to conform to tortuous vessels ([0066] & [0071]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the main body graft, of the embodiment illustrated in Figure 1C, to include a plurality of pleated portions on the second side while the first side is substantially not pleated in order to allow the main body graft to be highly conformable, thereby permitting it to conform to tortuous vessels, as taught in the embodiment of Figure 11.

Claims 2, 4, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Daugherty as applied to claims 1 and 8 above, and in view of Ivancev et al. (US Patent No. 9,095,456), as disclosed in the IDS dated 10/21/2019, hereinafter Ivancev.
Regarding claims 2, 4, 9 and 11, Daugherty discloses the device/system of claims 1 and 8, further comprising a stent (122) configured to support the main body graft (120), wherein the channel (130) is adluminal with respect to the stent (122), illustrated in Figures 1B-1E ([0034] - [0036]); but does not specifically disclose a first portion of the channel is abluminal with respect to the stent. 
	However, Ivancev teaches a stent graft device, in the same field of endeavor, comprising a channel (52) formed at least partially on/within a wall (12) of the main body graft, wherein a portion of the channel (52) is abluminal with respect to a stent of the stent graft device, illustrated in Figures 3 and 4A; a portion of the channel being abluminal with respect to the stent allows for perfusion external to the stent graft (Column 6, Lines 4-11).
	In view of the teachings of Ivancev, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the main body graft, of the device/system of Daugherty, to have a portion of the channel be abluminal with respect to the stent, in order to allow for perfusion external to the main body graft/device, as taught by Ivancev.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774